Exhibit 99.1
(IMAGE) [y73640y7364001.gif]
Liz Claiborne, Inc.
Plan Document
Effective January 1, 2005
Including Amendments Through December 31, 2008

 



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...
TABLE OF CONTENTS

              Page  
Purpose
    1  
 
       
ARTICLE 1 Definitions
    1  
 
       
ARTICLE 2 Selection/Enrollment/Eligibility
    7  
2.1 Eligibility
    8  
2.2 Enrollment Requirements
    8  
2.3 Commencement of Participation
    8  
2.4 Termination of Participation and/or Deferrals
    8  
 
       
ARTICLE 3 Deferral Commitments/Employer Contributions/Crediting/Taxes
    8  
3.1 Minimum Deferral
    8  
3.2 Maximum Deferral
    9  
3.3 Election to Defer/Effect of Election Form
    9  
3.4 Withholding of Annual Deferral Amounts
    11  
3.5 Annual Employer Profit Sharing Amount
    11  
3.6 Annual Employer Matching Amount
    12  
3.7 Vesting
    12  
3.8 Crediting/Debiting of Account Balances
    13  
3.9 Payroll Reductions and Taxes
    16  
3.10 Distributions
    17  
 
       
ARTICLE 4 Short-Term Payout/Unforeseeable Financial Emergencies
    17  
4.1 Short-Term Payout
    17  
4.2 Other Benefits Take Precedence Over Short-Term Payout
    18  
4.3 Withdrawal Payout/Termination of Deferral Election for Unforeseeable
Financial Emergencies
    18  
 
       
ARTICLE 5 Retirement Benefit
    19  
5.1 Retirement Benefit
    19  
5.2 Payment of Retirement Benefit
    19  

i



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

         
ARTICLE 6 Survivor Benefit
    20  
6.1 Pre-Retirement Survivor Benefit
    20  
6.2 Payment of Pre-Retirement Survivor Benefit
    20  
6.3 Death Prior to Completion of Termination Benefit, Retirement Benefit or
Disability Benefit
    20  
 
       
ARTICLE 7 Termination Benefit
    20  
7.1 Termination Benefit
    20  
7.2 Payment of Termination Benefit
    21  
 
       
ARTICLE 8 Disability Benefit
    21  
8.1 Disability Benefit
    21  
8.2 Payment of Disability Benefit
    21  
 
       
ARTICLE 9 Beneficiary Designation
    21  
9.1 Beneficiary
    21  
9.2 Beneficiary Designation/Change
    21  
9.3 Acknowledgment
    22  
9.4 No Beneficiary Designation
    22  
9.5 Doubt as to Beneficiary
    22  
9.6 Discharge of Obligations
    22  
 
       
ARTICLE 10 Termination/Amendment/Modification
    22  
10.1 Right Reserved
    22  
10.2 Action to Bind Company
    23  
10.3 Plan Agreement
    23  
10.4 Effect of Payment
    23  
10.5 Amendment to Ensure Proper Characterization of the Plan
    23  
 
       
ARTICLE 11 Administration
    24  
11.1 Committee Duties
    24  
11.2 Agents
    24  
11.3 Binding Effect of Decisions
    24  
11.4 Indemnity of Committee
    24  

ii



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

         
ARTICLE 12 Other Benefits and Agreements
    24  
12.1 Coordination with Other Benefits
    25  
 
       
ARTICLE 13 Claims Procedures
    25  
13.1 Scope of Claims Procedures
    25  
13.2 Initial Claim
    25  
13.3 Review Procedures
    27  
13.4 Calculation of Time Periods
    29  
13.5 Legal Action
    29  
 
       
ARTICLE 14 Trust
    29  
14.1 Establishment of the Trust
    29  
14.2 Investment of Assets
    29  
14.3 Interrelationship of Plan and Trust
    29  
14.4 Distributions from the Trust
    30  
14.5 Effect of Termination of the Trust
    30  
 
       
ARTICLE 15 Miscellaneous
    31  
15.1 Status of Plan
    31  
15.2 Unsecured General Creditor
    31  
15.3 Unclaimed Benefits
    31  
15.4 Employer’s Liability
    31  
15.5 Nonassignability
    32  
15.6 Not a Contract of Employment
    32  
15.7 Furnishing Information
    32  
15.8 Terms
    32  
15.9 Captions
    32  
15.10 Governing Law
    33  
15.11 Notice to Committee
    33  
15.12 Successors
    33  
15.13 Spouse’s Interest
    33  
15.14 Validity of Provisions
    33  
15.15 Incompetent Recipient of Distribution
    33  
15.16 Court Order
    34  
15.17 Acceleration of Distribution
    34  
15.18 Delay in Payment
    34  

iii



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

         
15.19 USERRA
    34  
15.20 Insurance
    34  
15.21 Government and Other Regulations
    35  
 
       
ARTICLE 16 Special Section 409a Transition Rules Election
    35  
16.1 Election to Defer 2005 Compensation and/or Bonus
    35  
16.2 Distribution Election Changes
    35  
 
       
SCHEDULE A
    36  

iv

 



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...
LIZ CLAIBORNE, INC.
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 2005
Including Amendments Through December 31, 2008
Purpose
     The purpose of this Plan is to provide specified benefits to a select group
of management or highly compensated Associates of Liz Claiborne, Inc. (the
“Company”) and its affiliates that have adopted this Plan (collectively with the
Company, the “Employer”). This Plan shall be unfunded for tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974, as
amended. This Plan is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, as added by the American Jobs
Creation Act of 2004 and the final Treasury regulations or any other
authoritative guidance issued thereunder.
     The Liz Claiborne, Inc. Frozen Supplemental Executive Retirement Plan (the
“Frozen Plan”) sets forth the terms and conditions applicable solely to amounts
deferred prior to January 1, 2005, and to employer contributions, if any, that
were vested as of December 31, 2004, as determined for purposes of Section 409A.
The Frozen Plan is intended to comply with the “grandfather” requirements
applicable to pre-2005 deferrals and vested employer contributions that are not
subject to Section 409A.
     This document includes all amendments to the Plan through December 31,
2008.
ARTICLE 1
Definitions
     For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

1.1   “Account Balance” shall mean, with respect to a Participant, a credit on
the records of the Employer equal to the sum of (a) the Deferral Account
balance, (b) the Employer Profit Sharing Account balance and (c) the Employer
Matching Account balance. The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and

1



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant, or his or her designated
Beneficiary, pursuant to this Plan.   1.2   “Annual Deferral Amount” shall mean
that portion of a Participant’s SERP Compensation and Bonus that a Participant
elects to have, and is, deferred in accordance with Article 3, for the Plan Year
of reference. In the event that, prior to the end of a Plan Year, a Participant
experiences a Separation from Service, death or other event by which a deferral
election may cease hereunder, such year’s Annual Deferral Amount shall be the
actual amount withheld prior to such event.   1.3   “Annual Employer Matching
Amount” shall mean, for the Plan Year of reference, the amount determined in
accordance with Section 3.6.   1.4   “Annual Employer Profit Sharing Amount”
shall mean, for the Plan Year of reference, the amount determined in accordance
with Section 3.5.   1.5   “Associate” shall mean a person who is an employee of
the Employer.   1.6   “Beneficiary” shall mean one or more persons, trusts,
estates or other entities, designated in accordance with Article 9, that are
entitled to receive benefits under this Plan upon the death of a Participant.  
1.7   “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee to designate one or more Beneficiaries (which form may
take the form of an electronic transmission, if required or permitted by the
Committee).   1.8   “Board” shall mean the board of directors of the Company.  
1.9   “Bonus” shall mean any compensation payable to a Participant under any
bonus arrangements relating to services performed during any calendar year for
the Employer.   1.10   “Claimant” shall have the meaning set forth in
Section 13.2.   1.11   “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.   1.12   “Committee” shall mean the committee
described in Section 11.1 or its designee.   1.13   “Company” shall mean Liz
Claiborne, Inc., and any successor to all or substantially all of the Company’s
assets or business.   1.14   “Compensation” shall have the same meaning as
provided in the 401(k) Plan.



2



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

1.15   “Compensation Limit” means, with respect to any plan year of the 401(k)
Plan, the limit established for such plan year pursuant to Code
Section 401(a)(17).   1.16   “Deduction Limitation” shall mean the following
described limitation on a benefit that may otherwise be distributable pursuant
to the provisions of this Plan. Except as otherwise provided, this limitation
shall be applied to all distributions that are “subject to the Deduction
Limitation” under this Plan. If the Employer reasonably anticipates that, if any
distribution hereunder were made as scheduled, the Employer’s deduction with
respect to that distribution would not be permitted by reason of the limitation
under Code Section 162(m), then the Employer may defer that distribution,
provided that all distributions that could be deferred in accordance with this
Section 1.16 are so deferred, and provided further that the Employer treats
payments to all similarly situated Participants on a reasonably consistent
basis. Any amounts deferred pursuant to this limitation shall continue to be
credited/debited with additional amounts in accordance with Section 3.8 below,
even if such amount is being paid out in installments. The amounts so deferred
and amounts credited or debited thereon shall be distributed to the Participant
or his or her Beneficiary (in the event of the Participant’s death) during the
Participant’s first taxable year in which the Employer reasonably anticipates,
or reasonably should anticipate, that if the distribution is made its
deductibility will not be limited by Code Section 162(m), or, if later,
following the Participant’s Separation from Service in accordance with
Section 5.2 or 7.2, as applicable.   1.17   “Deferral Account” shall mean
(i) the sum of all of a Participant’s Annual Deferral Amounts, plus (ii) amounts
credited or debited in accordance with all the applicable crediting provisions
of this Plan that relate to the Participant’s Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to his or her Deferral Account.   1.18   “Disability” or
“Disabled” shall mean a period of disability during which a Participant (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Employer or (iii) is
determined to be totally disabled by the Social Security Administration.   1.19
  “Disability Benefit” shall mean the benefit set forth in Article 8.

3



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

1.20   “Effective Date” shall mean the effective date of the Plan, which is
January 1, 2005.

1.21   “Election Form” shall mean the form or forms established from time to
time by the Committee to make an election under the Plan (which form or forms
may take the form of an electronic transmission, if required or permitted by the
Committee).

1.22   “Employer” shall mean the Company and/or any of its subsidiaries and/or
its parent and/or its parent’s subsidiaries (now in existence or hereafter
formed or acquired) that have been selected by the Board to participate in the
Plan and have adopted the Plan for their Associates.

1.23   “Employer Matching Account” shall mean (i) the sum of all of a
Participant’s Annual Employer Matching Amounts, plus (ii) amounts credited or
debited in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Employer Matching Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Employer Matching Account.       In
addition to the foregoing, the Employer Matching Account of each Associate who
is a Participant as of January 1, 2005 shall be credited, as of January 1, 2005,
with (i) Annual Employer Matching Amounts in an amount equal to that portion (if
any) of his or her “employer matching account” under the Frozen Plan
attributable to “annual employer matching amounts” in which he or she had not
yet become vested under the Frozen Plan as of December 31, 2004. Amounts (if
any) credited under the Plan pursuant to the preceding sentence shall continue
to be subject to the same vesting schedule(s) to which they were subject under
the Frozen Plan, with service that had been credited for vesting purposes under
the Frozen Plan credited under this Plan.

1.24   “Employer Profit Sharing Account” shall mean (i) the sum of the
Participant’s Annual Employer Profit Sharing Amounts, plus (ii) amounts credited
or debited in accordance with all the applicable crediting provisions of this
Plan that relate to the Participant’s Employer Profit Sharing Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Employer Profit Sharing
Account.       In addition to the foregoing, the Employer Profit Sharing Account
of each Associate who is a Participant as of January 1, 2005 shall be credited,
as of January 1, 2005, with (i) Annual Employer Profit Sharing Amounts in an
amount equal to that portion (if any) of his or her “employer profit sharing
account” under the Frozen Plan attributable to “annual employer profit sharing
amounts” in which he or she had not yet become vested under the Frozen Plan as
of December 31, 2004. Amounts (if any) credited under the Plan pursuant to the
preceding sentence shall continue to be subject to the same vesting schedule(s)
to which they were subject under the Frozen Plan, with

4



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    service that had been credited for vesting purposes under the Frozen Plan
credited under this Plan.   1.25   “ERISA” shall mean the Employee Retirement
Income Security Act of 1974, as amended from time to time.   1.26   “401(k)
Plan” shall mean the Liz Claiborne 401(k) Savings and Profit Sharing Plan, as
amended from time to time.   1.27   “Frozen Plan” shall mean the Liz Claiborne,
Inc. Frozen Supplemental Executive Retirement Plan.   1.28   “Liz Claiborne
Controlled Group” shall mean the Employers and any corporation which is a member
of a controlled group of corporations (as defined in Code Section 414(b)) which
includes an Employer and any trade or business (whether or not incorporated)
which is under common control (as defined in Code Section 414(c) with an
Employer.   1.29   “Participant” shall mean any Associate who participates in
the Plan as provided in Article 2.   1.30   “Plan” shall mean this 2005
Supplemental Executive Retirement Plan, as evidenced by this instrument and by
each Plan Agreement, as amended from time to time.   1.31   “Plan Agreement”
shall mean a written agreement (which may take the form of an electronic
transmission, if required or permitted by the Committee), as may be amended from
time to time, which is entered into by and between the Employer and a
Participant. Each Plan Agreement shall provide for the entire benefit to which
such Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement. The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.   1.32   “Plan Year”
shall mean a period beginning on January 1 of each calendar year and continuing
through December 31 of such calendar year during which this Plan is in effect.  
1.33   “Pre-Retirement Survivor Benefit” shall mean the benefit set forth in
Article 6.



5



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

1.34   “Retirement”, “Retire(s)” or “Retired” shall mean Separation from Service
for any reason other than death or Disability on or after the earlier of the
attainment of (i) age sixty five (65) or (ii) age fifty-five (55) with ten
(10) Years of Service.   1.35   “Retirement Benefit” shall mean the benefit set
forth in Article 5.   1.36   “Section 409A” shall mean Code Section 409A and the
Treasury regulations or other authoritative guidance issued thereunder.   1.37  
“Separation from Service” shall mean a Participant’s death, retirement, or other
termination of employment with the Liz Claiborne Controlled Group, subject to
the following:

  (a)   For this purpose, the employment relationship is treated as continuing
intact while the individual is on military leave, sick leave, or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six (6) months, or if longer, so long as the
individual’s right to reemployment with any member of the Liz Claiborne
Controlled Group is provided either by statute or by contract. If the period of
leave exceeds six (6) months and the individual’s right to reemployment is not
provided either by statute or by contract, the employment relationship is deemed
to terminate on the first date immediately following such six-month period.    
(b)   The determination of whether a Participant has terminated employment shall
be determined based on the facts and circumstances in accordance with the rules
set forth in Section 409A and the regulations thereunder.

1.38   “SERP Compensation” means Compensation without regard to the Compensation
Limit (and without regard to any Annual Deferral Amounts elected pursuant to
this Plan) payable to a Participant for services performed for the Employer
during any calendar year.   1.39   “Short-Term Payout” shall mean the payout set
forth in Section 4.1.   1.40   “Termination Benefit” shall mean the benefit set
forth in Article 7.   1.41   “Termination of Employment” shall mean Separation
from Service, voluntarily or involuntarily, for any reason other than
Retirement, Disability or death.   1.42   “Trust” shall mean the Trust
established pursuant to this Plan, as amended from time to time. The assets of
the Trust shall be the property of the Employer.



6



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

1.43   “Unforeseeable Financial Emergency” shall mean a severe financial
hardship to the Participant resulting from (a) an illness or accident of the
Participant, the Participant’s spouse, the Participant’s Beneficiary or a
dependent of the Participant (as defined in Code Section 152(a), without regard
to Code Section 152(b)(1), (b)(2) or (d)(1)(B)), (b) a loss of the Participant’s
property due to casualty (including the need to rebuild a home following damage
not otherwise covered by insurance, for example, not as a result of a natural
disaster), or (c) such other extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, (e.g.,
imminent foreclosure of or eviction from the Participant’s primary residence,
the need to pay for medical expenses, including non-refundable deductibles and
prescription drugs, the need to pay funeral expenses of a spouse, Beneficiary or
dependent).   1.43   “Yearly Installment Method” shall be a yearly installment
payment of a Participant’s Deferral Account balance over one of the installment
payout alternatives selected by the Participant in accordance with this Plan,
calculated as follows (subject to Section 3.10): The Deferral Account balance of
the Participant shall be calculated as of the close of business on the date of
reference (or, if the date of reference is not a business day, on the
immediately following business day), and shall be paid within 90 days
thereafter. The date of reference with respect to the first (1st) yearly
installment payment shall be as provided in Section 5.2 or 6.3, as applicable,
and the date(s) of reference with respect to subsequent yearly installment
payments shall be each one (1) year anniversary of the first (1st) yearly
installment payment.       The installment payout alternative available for
election by the Participant with respect to the portion of his or her Retirement
Benefit attributable to Annual Deferral Amounts is substantially equal annual
installments of between two (2) and ten (10) years. The yearly installment shall
be calculated by multiplying this balance by a fraction, the numerator of which
is one (1), and the denominator of which is the remaining number of yearly
payments due the Participant. By way of example, if the Participant elects a ten
(10) year Yearly Installment Method, the first payment shall be one-tenth (1/10)
of the Deferral Account balance (or applicable portion thereof), calculated as
described in this definition. The following year, the payment shall be one-ninth
(1/9) of the Deferral Account balance (or applicable portion thereof),
calculated as described in this definition.   1.44   “Years of Service” shall
have the same meaning as “Years of Vesting Service” is given in the 401(k) Plan.

ARTICLE 2
Selection/Enrollment/Eligibility

7



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

2.1   Eligibility. Participation in the Plan shall be limited to Associates whom
the Committee, in its sole discretion and pursuant to guidelines that the
Committee may establish, designates for participation, provided that no
Associate may participate in the Plan unless he or she is a member of a select
group of management or highly compensated employees of the Employer, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA (which determination shall be made by the
Committee, in its sole discretion). An individual shall continue to be a
Participant until his or her vested Account Balance shall have been distributed
in full, as provided herein. A spouse or former spouse of a Participant shall
not be treated as a Participant in the Plan or have an Account Balance under the
Plan under any circumstance.

2.2   Enrollment Requirements. As a condition to participation, each selected
Associate shall complete and return to the Committee a Plan Agreement, an
Election Form(s), an Insurance Consent Form and a Beneficiary Designation Form,
all within thirty (30) days after he or she is notified of his or her
eligibility to participate in the Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

2.3   Commencement of Participation. Provided a selected Associate has met all
enrollment requirements set forth in this Plan and required by the Committee,
including returning all required documents to the Committee within the specified
time period, that Associate shall commence participation in the Plan on the
first day of the January or July which next follows the month in which the
Associate completes all enrollment requirements. If an Associate fails to meet
all such requirements within the period required, in accordance with
Section 2.2, that Associate shall not be eligible to participate in the Plan
until the first day of the following Plan Year, again subject to timely delivery
to and acceptance by the Committee of the required documents.

2.4   Termination of Participation and/or Deferrals. If the Committee determines
that a Participant no longer qualifies as a member of a select group of
management or highly compensated employees, the Committee shall have the right,
in its sole discretion, to prevent the Participant from making future deferral
elections and/or from being credited with any further Annual Employer Matching
Amounts or Annual Employer Profit Sharing Amounts.

ARTICLE 3
Deferral Commitments/Employer Contributions/Crediting/Taxes

3.1   Minimum Deferral.

8



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (a)   SERP Compensation and Bonus. Subject to Section 3.10, for each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
SERP Compensation and/or Bonus, if any, in the minimum amount of one percent
(1%) in the aggregate.         Notwithstanding the foregoing, the Committee may,
in its sole discretion, establish for any Plan Year a different minimum amount
(including establishing different minimum amounts for SERP Compensation and
Bonuses). Subject to Section 409A, if an election is made for less than stated
minimum amount(s), or if no election is made, the amount deferred for a given
Plan Year shall be zero (0).     (b)   Short Plan Year. Notwithstanding the
foregoing, if a Participant first becomes a Participant after the first day of a
Plan Year, the minimum deferral shall be an amount equal to the minimum set
forth above, multiplied by a fraction, the numerator of which is the number of
days remaining in the Plan Year and the denominator of which is three hundred
sixty-five (365).

3.2   Maximum Deferral.

  (a)   SERP Compensation and Bonus. Subject to Section 3.10, for each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
SERP Compensation and/or Bonus, if any, up to the following maximum percentages
for each deferral elected:

          Deferral Type   Maximum Percentage
SERP Compensation
    50 %
Bonus
    100 %

  (b)   Committee’s Discretion. Notwithstanding the foregoing, (i) the Committee
may, in its sole discretion, establish for any Plan Year maximum percentages
which differ from those set forth above, and (ii) if a Participant first becomes
a Participant after the first day of a Plan Year, the maximum Annual Deferral
Amount with respect to SERP Compensation shall be limited to the amount of such
compensation not yet earned by the Participant as of the date the Participant
submits a Plan Agreement and Election Form(s) to the Committee for acceptance.

3.3   Election to Defer/Effect of Election Form.

  (a)   Timing of Election. Except as provided below, a Participant shall make a
deferral election with respect to SERP Compensation and/or Bonus, as follows:

9



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (i)   General Rule. Except as otherwise provided in this paragraph, an
election to defer receipt of SERP Compensation and/or Bonus for services to be
performed during a Plan Year must be made during such period as shall be
established by the Committee which ends no later than the last day of the Plan
Year preceding the Plan Year in which the services giving rise to the SERP
Compensation and/or Bonus, as applicable, to be deferred are to be performed.
For these purposes, SERP Compensation payable after the last day of the Plan
Year for services performed during the final payroll period containing the last
day of the Plan Year shall be treated as SERP Compensation for services
performed in the subsequent Plan Year.     (ii)   First Year of Eligibility. In
the case of the first Plan Year in which an Associate first becomes eligible to
become a Participant (or again becomes eligible after having been ineligible for
at least twenty four (24) months), if and to the extent permitted by the
Committee, the individual may make an election no later than thirty (30) days
after the date he or she becomes eligible to become a Participant to defer SERP
Compensation and/or Bonus (as applicable) for services to be performed after the
election. An election will be deemed to apply to Bonus for services performed
after the election if the election applies to no more than an amount equal to
the total Bonus for the performance period multiplied by the ratio of the number
of days remaining in the performance period after the election over the total
number of days in the performance period.         This clause (ii) will not
apply to an Associate who is a participant in any other account balance deferred
compensation plans maintained by any member of the Liz Claiborne Controlled
Group which is required to be aggregated with this Plan under Section 409A.

  (b)   Manner of Election. For any Plan Year (or portion thereof), a deferral
election for amount(s) earned during that Plan Year (or portion thereof), and
such other elections as the Committee deems necessary or desirable under the
Plan, shall be made by timely delivering to the Committee, in accordance with
its rules and procedures, by the deadline(s) set forth above, an Election Form,
along with such other elections as the Committee deems necessary or desirable
under the Plan (which other elections, like the Election Form, may be made by an
electronic transmission, if required or permitted by the Committee). For these
elections to be valid, a properly completed Election Form(s) must be timely
delivered to the Committee (in accordance with Section 2.2 above) and

10



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      accepted by the Committee. If no such Election Form(s) is timely delivered
for a Plan Year (or portion thereof), the Annual Deferral Amount shall be zero
(0) for that Plan Year (or portion thereof).     (c)   Cancellation of Election.
The Committee may permit a Participant to cancel a deferral election during a
Plan Year if it determines either of the following circumstances has occurred:

  (i)   The Participant has an Unforeseeable Emergency or a hardship
distribution (pursuant to Treasury Regulation §1.401(k)-1(d)(3)) from the 401(k)
Plan. If approved by the Committee, such cancellation shall take effect as of
the first payroll period next following approval by the Committee.     (ii)  
The Participant incurs a disability. If approved by the Plan Administrator, such
cancellation shall take effect no later than the end of the Plan Year or the
15th day of the third month following the date Participant incurs a “disability”
as defined in this clause (ii). Solely for purposes of this clause (ii), a
“disability” refers to any medically determinable physical or mental impairment
resulting in the Participant’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.

      If a Participant cancels a deferral election during a Plan Year, he or she
will not be permitted to make a new deferral election with respect to
Compensation relating to services performed during the same Plan Year.

3.4   Withholding of Annual Deferral Amounts. For each Plan Year, the SERP
Compensation portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled SERP Compensation payroll in equal amounts, as adjusted from
time to time for increases and decreases in SERP Compensation. The Bonus portion
of the Annual Deferral Amount shall be withheld at the time the Bonus are or
otherwise would be paid to the Participant.

3.5   Annual Employer Profit Sharing Amount. As soon as practicable after the
close of each Plan Year, if the Employer makes a profit sharing contribution
under the 401(k) Plan for the corresponding plan year of the 401(k) Plan, the
Employer shall determine an Annual Employer Profit Sharing Amount for each
Participant hereunder who is entitled under the 401(k) Plan to share in the
allocation of such profit sharing contribution. The Annual

11



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    Employer Profit Sharing Amount for each such Participant for each Plan Year
shall be equal to the product of (a) multiplied by (b), reduced by (c), where:

  (a)   is the ratio of (i) the Employer’s profit sharing contribution to the
401(k) Plan for the corresponding plan year of the 401(k) Plan, to (ii) the
total Compensation, during the plan year of the 401(k) Plan for which such
profit sharing contribution is made, of all 401(k) Plan participants entitled to
share in the allocation of such profit sharing contribution;     (b)   is the
Participant’s SERP Compensation during such Plan Year; provided that, if such
SERP Compensation does not exceed the Compensation Limit for the corresponding
plan year of the 401(k) Plan, the Participant shall be deemed to have no SERP
Compensation for such Plan Year; and     (c)   is the profit sharing amount
actually allocated to the Participant’s 401(k) Plan account for the
corresponding plan year of the 401(k) Plan.

    Each Participant’s Annual Employer Profit Sharing Amount shall be credited
to his or her Employer Profit Sharing Account as soon as administratively
possible after the Company’s declaration and payment of the profit sharing
contribution under the 401(k) Plan.   3.6   Annual Employer Matching Amount.
Each Participant who is eligible to participate in the 401(k) Plan during any
plan year of the 401(k) Plan, and who is eligible to share in the allocation of
the profit sharing contribution for such plan year of the 401(k) Plan, shall be
entitled to an Annual Employer Matching Amount for the corresponding Plan Year
equal to the applicable matching percentage under the 401(k) Plan for such plan
year of the 401(k) Plan, as determined by the Employer, multiplied by the amount
by which the Participant’s SERP Compensation during the corresponding Plan Year
exceeds the Compensation Limit for such plan year of the 401(k) Plan.       A
Participant’s Annual Employer Matching Amount shall be credited to his or her
Employer Matching Account as soon as administratively possible after the last
day of the Plan Year to which it relates.

3.7   Vesting.

  (a)   A Participant shall at all times be one hundred percent (100%) vested in
his or her Deferral Account.     (b)   A Participant shall become vested in his
or her Employer Matching Account and his or her Employer Profit Sharing Account
as and to the extent that the Participant becomes vested in Employer matching
contributions and Employer profit sharing contributions, respectively, under the
401(k) Plan.



12



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

3.8   Crediting/Debiting of Account Balances. In accordance with, and subject
to, the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

  (a)   Sub-Accounts. Separate sub-accounts shall be established and maintained
with respect to each Participant’s Account Balance (together, the
“Sub-Accounts”), each attributable to the portion of the Participant’s Account
Balance representing the same type of credited deferral or contribution. That
is, for each Plan Year, if and as applicable, one Sub-Account shall be
attributable to the portion of the Participant’s Account Balance which
represents SERP Compensation deferrals, another attributable to the portion of
the Participant’s Account Balance which represents Bonus deferrals, another
attributable to the portion of the Participant’s Account Balance which
represents Annual Employer Matching Amounts, and another attributable to the
portion of the Participant’s Account Balance which represents Annual Employer
Profit Sharing Amounts.     (b)   Election of Measurement Funds. A Participant,
in connection with his or her initial deferral election in accordance with
Section 3.3(a) above, shall elect, on the Election Form(s), one or more
Measurement Fund(s) (as described in Section 3.8(d) below) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts for the first business day of the Plan Year, continuing thereafter
unless changed in accordance with the next sentence. Commencing with the first
business day of the Plan Year, and continuing thereafter for the remainder of
the Plan Year (unless the Participant ceases during the Plan Year to participate
in the Plan), the Participant may (but is not required to) elect daily, by
submitting an Election Form(s) to the Committee that is accepted by the
Committee (which submission may take the form of an electronic transmission, if
required or permitted by the Committee), to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts, or to change the portion
of each of his or her Sub-Accounts allocated to each previously or newly elected
Measurement Fund. If an election is made in accordance with the previous
sentence, it shall apply to the next business day and continue thereafter for
the remainder of the Plan Year (unless the Participant ceases during the Plan
Year to participate in the Plan), unless changed in accordance with the previous
sentence.     (c)   Proportionate Allocation. In making any election described
in Section 3.8(b) above, the Participant shall specify on the Election Form(s),
in whole percentage points, the percentage of each of his or her Sub-Accounts to
be allocated to a



13



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Account Balance).     (d)  
Measurement Funds. The Participant may elect one or more of the Measurement
Funds set forth on Schedule A (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. The
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first business day
that follows by thirty (30) days the day on which the Committee gives
Participants advance written notice of such change. If the Committee receives an
initial or revised Measurement Fund(s) election which it deems to be incomplete,
unclear or improper, the Participant’s Measurement Fund(s) election then in
effect shall remain in effect (or, in the case of a deficiency in an initial
Measurement Fund(s) election, the Participant shall be deemed to have filed no
deemed investment direction). If the Committee possesses (or is deemed to
possess as provided in the previous sentence) at any time directions as to
Measurement Funds of less than all of the Participant’s Account Balance, the
Participant shall be deemed to have directed that the undesignated portion of
the Account Balance be deemed to be invested in a money market, fixed income, or
other or similar Measurement Fund made available under the Plan as determined by
the Committee in its discretion. Each Participant hereunder, as a condition to
his or her participation hereunder, agrees to indemnify and hold harmless the
Committee, the Company and the Employer, and their agents and representatives,
from any losses or damages of any kind relating to (i) the Measurement Funds
made available hereunder and (ii) any discrepancy between the credits and debits
to the Participant’s Account Balance based on the performance of the Measurement
Funds and what the credits and debits otherwise might be in the case of an
actual investment in the Measurement Funds.     (e)   Crediting or Debiting
Method. The performance of each elected Measurement Fund (either positive or
negative) will be determined by the Committee, in its sole discretion, based on
the performance of the Measurement Funds themselves. A Participant’s Account
Balance shall be credited or debited on a daily basis based on the performance
of each Measurement Fund selected by the Participant, or as otherwise determined
by the Committee in its sole discretion, as though (i) a Participant’s Account
Balance were invested in the Measurement Fund(s) selected by the Participant, in
the percentages elected by the Participant as of such date, at the closing price
on such date; (ii) the portion of the Annual Deferral Amount that was actually
deferred was invested in the Measurement Fund(s) selected by the Participant, in
the percentages elected by the Participant, no later than the close of

14



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      business on the third (3rd) business day after the day on which such
amounts are actually deferred from the Participant’s SERP Compensation and Bonus
through reductions in his or her payroll, at the closing price on such date;
(iii) any Annual Employer Matching Amounts or Annual Employer Profit Sharing
Amounts credited to a Participant’s Account Balance were invested in the
Measurement Fund(s) selected by the Participant, in the percentages elected by
the Participant, as soon as administratively practicable following the date such
amount(s) were credited to the Participant’s Account Balance; and (iv) any
distribution made to a Participant that decreases such Participant’s Account
Balance ceased being invested in the Measurement Fund(s), in the percentages
applicable to such calendar month, no earlier than three (3) business days prior
to the distribution, at the closing price on such date.     (f)   Credits for
Dividend Reinvestment. Whenever a cash dividend is paid on Company Stock, the
portion of each Participant’s Account Balance deemed invested in Phantom Shares
shall be credited as of the payment date with a number of Phantom Shares
(including any fractional share) equal to the quotient of (a) an amount equal to
the cash dividend payable on a number of shares of Company Stock equal to the
number of Phantom Shares (excluding any fractional share) standing credited to
such Account Balance at the record date divided by (b) the Fair Market Value of
a share of Company Stock on such payment date. In the event of a stock dividend
or distribution, stock split, recapitalization or the like, each Participant’s
Account Balance shall be credited as of the payment date with a number of
Phantom Shares (including any fractional share) equal to the number of shares
(including any fractional share) of Company Stock payable in respect of shares
of Company Stock equal in number to the number of Phantom Shares (excluding any
fractional share) standing credit to such Account Balance at the record date.
For purposes of this Section 3.9(f), “Company Stock” means the common stock of
the Company; “Phantom Share” means a deemed investment of a Participant’s
Account Balance in a share of Company Stock; and “Fair Market Value” means, on
any date, the closing price per share of Company Stock reported on the New York
Stock Exchange for such date, or, if no trading occurs on such date, for the
last preceding day on which trading occurred.     (g)   No Actual Investment.
Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Funds are to be used for measurement purposes only,
and a Participant’s election of any such Measurement Fund, the allocation to his
or her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund. In the

15



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      event that the Employer or the trustee (as that term is defined in the
Trust), in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Employer or the Trust; the
Participant shall at all times remain an unsecured general creditor of his or
her Employer.     (h)   Beneficiary Elections. Each reference in this
Section 3.8 to a Participant shall be deemed to include, where applicable, a
reference to a Beneficiary.     (i)   Operational Rules. The Committee may adopt
rules specifying the circumstances under which a particular Measurement Fund may
be elected (or automatically utilized as a deemed investment in accordance with
paragraph (d)), the minimum and maximum amount or percentage of an Account
Balance which may be invested in a particular Measurement Fund, the procedures
for making or changing investment elections and the extent (if any) to which
Beneficiaries of deceased Participants may make investment elections.

3.9   Payroll Reductions and Taxes.

  (a)   Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Employer shall withhold from
that portion of the Participant’s SERP Compensation and/or Bonus that is not
being deferred, in a manner determined by the Employer, the Participant’s share
of FICA and other employment taxes on such Annual Deferral Amount. If necessary,
the Committee may reduce the Annual Deferral Amount in order to comply with this
Section 3.9. In addition, the Committee may reduce the Annual Deferral Amount as
permitted by Section 409A to the extent necessary to make any other payroll
reductions elected by the Participant or required under any other benefit plan
of the Employer (e.g., reductions for contributions to a cafeteria plan (as
defined in Code Section 125(d) ).     (b)   Annual Employer Matching Amounts and
Annual Employer Profit Sharing Amounts. When a Participant becomes vested in a
portion of his or her Employer Matching Account or Employer Profit Sharing
Account, the Employer shall have the discretion to withhold from the
Participant’s SERP Compensation and/or Bonus that are not deferred, in a manner
determined by the Employer, the Participant’s share of FICA and other employment
taxes. If necessary, the Committee may reduce the vested portion of the
Participant’s Employer Matching Account or Employer Profit Sharing Account in
order to comply with this Section 3.9.

16



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

3.10   Distributions. Notwithstanding anything herein to the contrary, any
payments made to a Participant under this Plan shall be in cash form, and the
Employer, or the trustee of the Trust, shall withhold from any payments made to
a Participant under this Plan all Federal, state and local income, employment
and other taxes required to be withheld by the Employer, or the trustee of the
Trust, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer and the trustee of the Trust.
Any payment made to a Participant under this Plan shall be made on or as soon as
practicable after the payment date or event specified herein; provided, however,
such payment shall not be made later than the later of (i) the last day of the
calendar year in which the payment date or event occurs, or, if later, the
fifteenth (15th) day of the third (3rd) calendar month following the date of the
payment date or event, or (ii) the last day of such other, extended period as
the IRS may prescribe, such as in the case of disputed payments or refusals to
pay, provided the conditions of such extension have been satisfied. If a
Participant who experiences a Separation from Service is rehired, his or her
distributions hereunder may not be suspended until his or her subsequent
Separation from Service.

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies

4.1   Short-Term Payout. At the same time that a Participant elects to defer an
Annual Deferral Amount for a given Plan Year, the Participant may elect to
receive a future “Short-Term Payout” from the Plan in accordance with the
following rules:

  (a)   The Participant’s Short-Term Payout election must be made by the
deadline(s) set forth in Section 3.3(a) for making a deferral election in
respect of the SERP Compensation and/or Bonus to which it relates, and is
irrevocable after that deadline has passed.     (b)   Subject to such
requirements as may be imposed by the Committee, a Participant may make separate
Short-Term Payout elections in respect of the SERP Compensation and/or Bonus
portions of his or her Annual Deferral Amount.     (c)   Subject to the
Deduction Limitation and to Section 3.10, the Short-Term Payout shall be a lump
sum payment in an amount that is equal to the Annual Deferral Amount (or
applicable portion thereof), plus or minus amounts credited or debited thereto
in the manner provided in Section 3.8, determined at the time that the
Short-Term Payout becomes payable.

17



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (d)   Subject to the Deduction Limitation and the other terms and conditions
of this Plan, each Short-Term Payout elected shall be paid out during the month
of March of any Plan Year designated by the Participant that is at least three
(3) Plan Years after the Plan Year of the Annual Deferral Amount, as
specifically elected by the Participant. By way of example, if a three (3) year
Short-Term Payout is elected for Annual Deferral Amounts that are deferred in
the Plan Year commencing January 1, 2006, the three (3) year Short-Term Payout
would become payable during March of 2010.     (e)   Notwithstanding the
preceding sentences or any other provision of this Plan that may be construed to
the contrary other than the special Section 409A transition rule distribution
election changes permitted by Section 16.2, a Participant who is an active
Associate may, with respect to each Short-Term Payout, on a form determined by
the Committee, make one or more additional deferral elections (a “Subsequent
Election”) to defer in whole or in part the payment of such Short-Term Payout to
the March of a Plan Year subsequent to the Plan Year originally (or
subsequently) elected in accordance with the following rules:

  (i)   such Subsequent Election must be accepted by the Committee no later than
one (1) year prior to the first day of the Plan Year in which, but for the
Subsequent Election, such Short-Term Payout would be paid, and     (ii)   such
Subsequent Election provides for a deferral of at least five (5) Plan Years
following the Plan Year in which the Short-Term Payout, but for the Subsequent
Election, would be paid.

    Any amounts credited to the Participant’s Employer Profit Sharing Account or
Employer Matching Account shall not be eligible for a Short-Term Payout under
the Plan.   4.2   Other Benefits Take Precedence Over Short-Term Payout. Should
an event occur that triggers a benefit under Article 5, 6, 7 or 8 prior to the
payment of amounts that are subject to a Short-Term Payout Election (as
extended) under Section 4.1, any amounts that are subject to a Short-Term Payout
election shall not be paid in accordance with Section 4.1 but shall be paid in
accordance with the other applicable Article.   4.3   Withdrawal
Payout/Termination of Deferral Election for Unforeseeable Financial Emergencies.
If the Participant experiences an Unforeseeable Financial Emergency, the
Participant may petition the Committee to (i) halt any deferrals required to be
made by a Participant and (ii) receive a partial or full payout from the Plan.
The payout shall not exceed the lesser of the Participant’s Deferral Account
balance or the amount

18



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    reasonably needed to satisfy the Unforeseeable Financial Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
payouts, after taking into account the extent to which the Unforeseeable
Financial Emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise, by liquidation of the Participant‘s assets (to the
extent the liquidation of assets would not itself cause severe financial
hardship) or by termination of deferrals hereunder. If, subject to the sole
discretion of the Committee, the petition for a termination of deferrals and
payout is approved, cessation shall take effect upon the date of approval and
any payout shall be made within sixty (60) days of the date of approval. The
payment of any amount under this Section 4.3 shall be subject to Section 3.10,
but shall not be subject to the Deduction Limitation.

ARTICLE 5
Retirement Benefit

5.1   Retirement Benefit. Subject to the Deduction Limitation and to
Section 3.10, a Participant who Retires shall receive, as a Retirement Benefit,
his or her vested Account Balance (or applicable portion thereof).   5.2  
Payment of Retirement Benefit. At the same time that a Participant elects to
defer an Annual Deferral Amount for a given Plan Year, the Participant may elect
to receive that portion of the Retirement Benefit attributable to the Annual
Deferral Amount in a lump sum or pursuant to one of the available Yearly
Installment Methods; provided, however, that if a yearly Installment Method is
elected and the present value of the installments falls below fifty thousand
dollars ($50,000), payment of the remaining installments shall be in a lump sum
as permitted by Section 409A. Subject to such requirements as may be imposed by
the Committee, a Participant may make separate Retirement Benefit distribution
elections in respect of the SERP Compensation and/or Bonus portions of his or
her Annual Deferral Amount. The Participant may not change his or her Retirement
Benefit election subsequent to the deadline for electing to defer the SERP
Compensation or Bonus to which such Retirement Benefit election relates (as
described in Section 3.3) except as provided by the special Section 409A
transition rule distribution election changes permitted by Section 16.2.      
If a Participant does not make any election with respect to the payment of any
portion of the Retirement Benefit, then such portion shall be paid in a lump
sum. Any amounts credited to the Participant’s Employer Matching Account or
Employer Profit Sharing Account shall be payable under the Plan solely in the
form of a lump sum and shall not be eligible for installment distribution.

19



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    Any lump sum payment of the Retirement Benefit shall be made, and any
installments payments shall commence, during the March or September next
following the date of the Participant’s Retirement, as follows: (a) if the
Participant’s Retirement occurs during March through August of any Plan Year,
the Retirement Benefit shall be paid (or shall commence) during March of the
next following Plan Year ; (b) if the Participant’s Retirement occurs during
September through February of any Plan Year, the Retirement Benefit shall be
paid (or shall commence) during the next following September .

ARTICLE 6
Survivor Benefit

6.1   Pre-Retirement Survivor Benefit. A Participant’s Beneficiary shall receive
a Pre-Retirement Survivor Benefit equal to the Participant’s vested Account
Balance if the Participant dies before he or she Retires or experiences a
Termination of Employment or suffers a Disability.   6.2   Payment of
Pre-Retirement Survivor Benefit. A Participant shall receive his or her
Pre-Retirement Survivor Benefit in a lump sum during either the March or
September next following the date on which the Committee receives proof that is
satisfactory to the Committee of the Participant’s death. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.   6.3   Death Prior to Completion of Termination Benefit,
Retirement Benefit or Disability Benefit. If a Participant dies after
Termination of Employment, Retirement or Disability, but before the Termination
Benefit, Retirement Benefit or Disability Benefit is paid in full, the
Participant’s unpaid Termination Benefit, Retirement Benefit or Disability
Benefit payments shall continue and shall be paid to the Participant’s
Beneficiary in the same manner (e.g., over the remaining number of years if
yearly installments were elected) and in the same amounts as that benefit would
have been paid to the Participant had the Participant survived. Any payment made
hereunder shall be subject to Section 3.10, but shall not be subject to the
Deduction Limitation.

ARTICLE 7
Termination Benefit

7.1   Termination Benefit. Subject to the Deduction Limitation and to
Section 3.10, a Participant shall receive a Termination Benefit, which shall be
equal to the Participant’s

20



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    vested Account Balance, if the Participant experiences a Termination of
Employment prior to his or her Retirement, death or Separation from Service due
to Disability.

7.2   Payment of Termination Benefit. A Participant shall receive his or her
Termination Benefit in a lump sum during either the March or September next
following the date of the Participant’s Termination of Employment, as follows:
(a) if the Participant’s Termination of Employment occurs during March through
August of any Plan Year, the Termination Benefit shall be paid during March of
the following Plan Year ; (b) if the Participant’s Termination of Employment
occurs during September through February of any Plan Year, the Termination
Benefit shall be paid during the next following September .

ARTICLE 8
Disability Benefit

8.1   Disability Benefit. A Participant shall receive a Disability Benefit,
which shall be equal to the Participant’s vested Account Balance, if the
Participant becomes Disabled prior to his or her Retirement, Termination of
Employment or death.   8.2   Payment of Disability Benefit. A Participant shall
receive his or her Disability Benefit in a lump sum during either the March or
September next following the date on which the Participant is determined by the
Committee to be suffering from a Disability. Any payment made hereunder shall be
subject to Section 3.10, but shall not be subject to the Deduction Limitation.

ARTICLE 9
Beneficiary Designation

9.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Employer in which the
Participant participates.   9.2   Beneficiary Designation/Change. A Participant
shall designate his or her Beneficiary by completing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing and otherwise
complying with the terms of the Beneficiary Designation Form and the Committee’s
rules and procedures, as in effect from time to time.

21



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    Upon the acceptance by the Committee of a new Beneficiary Designation Form,
all Beneficiary designations previously filed shall be canceled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.

9.3   Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until a properly completed Beneficiary Designation Form is
received by the Committee or its designated agent.   9.4   No Beneficiary
Designation. If a Participant fails to designate a Beneficiary as provided in
Sections 9.1, 9.2 and 9.3 above or, if all designated Beneficiaries predecease
the Participant or die prior to complete distribution of the Participant’s
benefits, then the Participant’s designated Beneficiary shall be deemed to be
his or her designated (or deemed) beneficiary under the 401(k) Plan.   9.5  
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.   9.6   Discharge of Obligations. The payment of benefits under
the Plan to a person believed in good faith by the Committee to be a valid
Beneficiary shall fully and completely discharge the Company, the Employer and
the Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits.

ARTICLE 10
Termination/Amendment/Modification

10.1   Right Reserved.

  (a)   Subject to Section 10.2, the Committee may at any time amend the Plan,
retroactively or otherwise, in any respect or terminate the Plan. However, no
such amendment or termination shall reduce any Participant’s Account Balance
determined as though the date of such amendment or termination were the date of
his or her Termination of Employment. No amendment shall increase Plan benefits,
or broaden Plan eligibility, without action by the Board.

22



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (b)   Notwithstanding a termination of the Plan, earnings shall continue to be
credited to each Participant’s Account Balance pursuant to Section 3.8 until
such time as such Account Balance is terminated pursuant to Section 10.1(c) or
10.4.     (c)   Upon a termination of the Plan in accordance with the
requirements, restrictions and limitations of Section 1.409A-3(j)(4)(ix) of the
Treasury regulations, the Plan Agreements of the affected Participants shall
terminate and they shall be paid in a single lump sum distribution their
remaining unpaid vested Account Balances, whereupon all Employer obligations
hereunder shall be terminated (but not to commence before or end after any
distribution period required by Section 409A). If, due to the circumstances
surrounding the Plan termination, a distribution of a Participant‘s vested
Account Balance upon Plan termination is not permitted by Section 409A, the
payment of the vested Account Balance shall be made only after Plan benefits
otherwise become due hereunder.

    Without limiting the generality of the foregoing, the Employer specifically
reserves the right to terminate and liquidate the Plan in accordance with the
requirements of Section 409A.   10.2   Action to Bind Company. Upon the
execution of the Plan by the Company, each other Employer designates the Company
as its agent to administer the Plan. Any amendment or termination of the Plan by
the Company shall be binding upon each other Employer.   10.3   Plan Agreement.
Despite the provisions of Section 10.1 above, if a Participant’s Plan Agreement
contains benefits or limitations that are not in this Plan document, the Company
may only amend or terminate such provisions with the consent of the Participant.
  10.4   Effect of Payment. The full payment of the applicable benefit under
Articles 4, 5, 6, 7 or 8 of the Plan shall completely discharge all obligations
to a Participant and his or her designated Beneficiaries under this Plan and the
Participant’s Plan Agreement shall terminate.   10.5   Amendment to Ensure
Proper Characterization of the Plan. Notwithstanding the previous Sections of
this Article, the Plan may be amended at any time, retroactively if required, if
found necessary, in the opinion of the Company, in order to ensure that the Plan
is characterized as a non-tax-qualified “top hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees, as
described under ERISA sections 201(2), 301(a)(3) and 401(a)(1), to conform the
Plan to the provisions of Section 409A and to ensure that amounts under the Plan
are not considered to be taxed to a Participant under the Federal income tax
laws prior to the Participant’s receipt of the

23



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    amounts or to conform the Plan and the Trust to the provisions and
requirements of any applicable law (including ERISA and the Code).

ARTICLE 11
Administration

11.1   Committee Duties. This Plan shall be administered by a Committee which
the Board shall designate or appoint from time to time. Members of the Committee
may be Participants under this Plan. The Committee shall have the discretion and
authority to (i) interpret and enforce all appropriate rules and regulations for
the administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Employer.   11.2   Agents. In the
administration of this Plan, the Committee may, from time to time, employ agents
and delegate to them such administrative duties as it sees fit (including acting
through a duly appointed representative) and may from time to time consult with
counsel who may be counsel to the Employer.   11.3   Binding Effect of
Decisions. The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.   11.4   Indemnification of Committee Members. The Employer shall
indemnify and hold harmless the members of the Committee, its appointees, and
any Associate to whom the duties of the Committee may be delegated, against any
and all claims, losses, damages, expenses or liabilities arising from any action
or failure to act with respect to this Plan, except in the case of willful
misconduct by the Committee or any of its members or any such Associate. This
indemnification shall be in addition to, and not in limitation of, any other
indemnification protections of the Committee.

ARTICLE 12
Other Benefits and Agreements

24



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

12.1   Coordination with Other Benefits. The benefits provided for a Participant
or a Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Associates of the Participant’s Employer. The Plan shall supplement and shall
not supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13
Claims Procedures

13.1   Scope of Claims Procedures. This Article is based on the claims
procedures required by ERISA Section 503 and the regulations set forth at 29
C.F.R. section 2560.503-1. If any provision of this Article conflicts with the
requirements of those regulations, the requirements of those regulations will
prevail.       For purposes of this Article, references to disability benefit
claims are intended to describe claims made by Participants for Disability
Benefits payable pursuant to Article 8, but only if and to the extent that such
claims require an independent determination by the Committee that the
Participant is or is not suffering from a Disability, within the meaning
Section 1.18. If the Committee’s determination is based entirely on a disability
determination made by another party, such as the Social Security Administration
or another federal or state agency or an insurer with respect to a disability
insurance policy covering the Participant, the Participant’s claim shall not be
treated as a disability claim for purposes of the special provisions of this
Article that apply to claims for which an independent determination of
disability is required.   13.2   Initial Claim. A Participant or Beneficiary who
believes he or she is entitled to any benefit under the Plan (a “Claimant”) may
file a claim with the Committee. The Committee shall review the claim itself or
appoint an individual or an entity to review the claim.

  (a)   Benefit Claims that do not Require a Determination of Disability. If the
claim is for a benefit other than one that requires a determination by the
Committee of a Participant’s Disability, the Claimant shall be notified within
ninety (90) days after the claim is filed whether the claim is allowed or
denied, unless the Claimant receives written notice from the Committee or
appointee of the Committee prior to the end of the ninety (90) day period
stating that special circumstances require an extension of the time for
decision, such extension not to extend beyond the day which is one hundred
eighty (180) days after the day the claim is filed.

25



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (b)   Disability Benefit Claims. In the case of a benefits claim that requires
an independent determination by the Committee of a Participant’s Disability
status, the Committee shall notify the Claimant of the Plan’s adverse benefit
determination within a reasonable period of time, but not later than forty-five
(45) days after receipt of the claim. If, due to matters beyond the control of
the Plan, the Committee needs additional time to process a claim, the Claimant
will be notified, within forty-five (45) days after the Committee receives the
claim, of those circumstances and of when the Committee expects to make its
decision but not beyond seventy-five (75) days. If, prior to the end of the
extension period, due to matters beyond the control of the Plan, a decision
cannot be rendered within that extension period, the period for making the
determination may be extended for up to one hundred five (105) days, provided
that the Committee notifies the Claimant of the circumstances requiring the
extension and the date as of which the Plan expects to render a decision. The
extension notice shall specifically explain the standards on which the
determination of a Disability is based, the unresolved issues that prevent a
decision on the claim and the additional information needed from the Claimant to
resolve those issues, and the Claimant shall be afforded at least forty-five
(45) days within which to provide the specified information.     (c)   Manner
and Content of Denial of Initial Claims. If the Committee denies a claim, it
must provide to the Claimant, in writing or by electronic communication:

  (i)   The specific reasons for the denial;     (ii)   A reference to the Plan
provision or insurance contract provision upon which the denial is based;    
(iii)   A description of any additional information or material that the
Claimant must provide in order to perfect the claim;     (iv)   An explanation
of why such additional material or information is necessary;     (v)   Notice
that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and     (vi)   A statement of the participant’s right to
bring a civil action under ERISA Section 502(a) following a denial on review of
the initial denial.

      In addition, in the case of a denial of benefits on the basis of the
Committee’s independent determination of the Participant’s Disability status,
the Committee will

26



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      provide a copy of any rule, guideline, protocol, or other similar
criterion relied upon in making the adverse determination (or a statement that
the same will be provided upon request by the Claimant and without charge).

13.3   Review Procedures.

  (a)   Benefit Claims that do not Require a Determination of Disability. Except
for claims requiring an independent determination of a Participant’s Disability
status, a request for review of a denied claim must be made in writing to the
Committee within sixty (60) days after receiving notice of denial. The decision
upon review will be made within sixty (60) days after the Committee’s receipt of
a request for review, unless special circumstances require an extension of time
for processing, in which case a decision will be rendered not later than one
hundred twenty (120) days after receipt of a request for review. A notice of
such an extension must be provided to the Claimant within the initial sixty
(60) day period and must explain the special circumstances and provide an
expected date of decision.         The reviewer shall afford the Claimant an
opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to the
Committee. The reviewer shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim regardless
of whether the information was submitted or considered in the initial benefit
determination.     (b)   Disability Benefit Claims. In addition to having the
right to review documents and submit comments as described in (a) above, a
Claimant whose claim for benefits requires an independent determination by the
Committee of the Participant’s Disability status has at least one hundred eighty
(180) days following receipt of a notification of an adverse benefit
determination within which to request a review of the initial determination. In
such cases, the review will meet the following requirements:

  (i)   The Plan will provide a review that does not afford deference to the
initial adverse benefit determination and that is conducted by an appropriate
named fiduciary of the Plan who did not make the initial determination that is
the subject of the appeal, nor by a subordinate of the individual who made the
determination.     (ii)   The appropriate named fiduciary of the Plan will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment before
making a decision on

27



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

      review of any adverse initial determination based in whole or in part on a
medical judgment. The professional engaged for purposes of a consultation in the
preceding sentence shall not be an individual who was consulted in connection
with the initial determination that is the subject of the appeal or the
subordinate of any such individual.

  (iii)   The Plan will identify to the Claimant the medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
review, without regard to whether the advice was relied upon in making the
benefit review determination.     (iv)   The decision on review will be made
within forty-five (45) days after the Committee’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than ninety
(90) days after receipt of a request for review. A notice of such an extension
must be provided to the Claimant within the initial forty-five (45) day period
and must explain the special circumstances and provide an expected date of
decision.

  (c)   Manner and Content of Notice of Decision on Review. Upon completion of
its review of an adverse initial claim determination, the Committee will give
the Claimant, in writing or by electronic notification, a notice containing:

  (i)   its decision;     (ii)   the specific reasons for the decision;    
(iii)   the relevant Plan provisions or insurance contract provisions on which
its decision is based;     (iv)   a statement that the Claimant is entitled to
receive, upon request and without charge, reasonable access to, and copies of,
all documents, records and other information in the Plan’s files which is
relevant to the Claimant’s claim for benefits;     (v)   a statement describing
the Claimant’s right to bring an action for judicial review under ERISA
Section 502(a); and     (vi)   if an internal rule, guideline, protocol or other
similar criterion was relied upon in making the adverse determination on review,
a statement that a copy of the rule, guideline, protocol or other similar
criterion will be provided without charge to the Claimant upon request.

28



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

13.4   Calculation of Time Periods. For purposes of the time periods specified
in this Article, the period of time during which a benefit determination is
required to be made begins at the time a claim is filed in accordance with the
Plan procedures without regard to whether all the information necessary to make
a decision accompanies the claim. If a period of time is extended due to a
Claimant’s failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.   13.5   Legal Action. If the
Plan fails to follow the claims procedures required by this Article, a Claimant
shall be deemed to have exhausted the administrative remedies available under
the Plan and shall be entitled to pursue any available remedy under ERISA
Section 502(a) on the basis that the Plan has failed to provide a reasonable
claims procedure that would yield a decision on the merits of the claim. A
Claimant’s compliance with the foregoing provisions of this Article is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claims for benefits under the Plan.

ARTICLE 14
Trust

14.1   Establishment of the Trust. The Company has established the Trust, and
each Employer intends, but is not required, to transfer over to the Trust
annually such assets as the Employer determines, in its sole discretion, are
appropriate to provide for its respective future liabilities created with
respect to the Annual Deferral Amounts, Annual Employer Profit Sharing Amounts,
and Annual Employer Matching Amounts for the Employer’s Participants.   3.8  
Investment of Trust Assets. The trustee of the Trust shall be authorized, upon
written instructions received from the Committee or investment manager appointed
by the Committee, to invest and reinvest the assets of the Trust in accordance
with the applicable Trust agreement, including the reinvestment of the proceeds
in one or more investment vehicles designated by the Committee.   14.2  
Interrelationship of the Plan and the Trust. The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employer, Participants and the creditors of the Employer to the assets
transferred to the Trust. The Employer shall at all times remain liable to carry
out its obligations under the Plan.

29



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

14.3   Distributions from the Trust. The Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.   14.4   Effect of Termination of the Trust. If the Trust terminates
in accordance with the provisions of the Trust and benefits are distributed from
the Trust to a Participant in accordance with such provisions, the Participant’s
benefits under this Plan shall be reduced to the extent of such distributions.

30



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...
ARTICLE 15
Miscellaneous

15.1   Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.   15.2   Unsecured General Creditor. Participants
and their Beneficiaries, heirs, successors and assigns shall have no legal or
equitable rights, interests or claims in any property or assets of the Employer.
For purposes of the payment of benefits under this Plan, any and all of the
Employer’s assets shall be, and remain, the general, unpledged unrestricted
assets of the Employer. The Employer’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise to pay money in the future.   15.3  
Unclaimed Benefits. Neither the Committee nor the Company nor the Employer shall
be obliged to search for any Participant or Beneficiary beyond the sending of a
registered letter to such last known address. If the Committee notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Committee within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Committee, the Committee may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Committee determines. If the location of none of the
foregoing persons can be determined, the Committee shall have the right to
direct that the amount payable shall be deemed to be a forfeiture and paid to
the Employer, except that the dollar amount of the forfeiture, unadjusted for
deemed gains or losses in the interim, shall be paid by the Employer if a claim
for the benefit subsequently is made by the Beneficiary of the Participant to
whom it was payable. If a benefit payable to an unlocated Participant or
Beneficiary is subject to escheat pursuant to applicable state law, neither the
Committee nor the Company nor the Employer shall be liable to any person for any
payment made in accordance with such law.   15.4   Employer’s Liability. The
Employer’s liability for the payment of benefits shall be defined only by the
Plan and the Plan Agreement, as entered into between the Employer

31



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    and a Participant. The Employer shall have no obligation to a Participant
under the Plan except as expressly provided in the Plan and his or her Plan
Agreement.

15.5   Nonassignability. Subject to Section 3.10, neither a Participant nor any
other person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or
convey in advance of actual receipt, the amounts, if any, payable hereunder, or
any part thereof, which are, and all rights to which are expressly declared to
be, unassignable and non-transferable. Subject to Section 15.15, no part of the
amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.   15.6   Not a Contract of
Employment. The terms and conditions of this Plan shall not be deemed to
constitute a contract of employment between the Employer and the Participant.
Such employment is hereby acknowledged to be an “at will” employment
relationship that can be terminated at any time for any reason, or no reason,
with or without cause, and with or without notice, unless expressly provided in
a written employment agreement. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of the Employer or to
interfere with the right of the Employer to discipline or discharge the
Participant at any time.   15.7   Furnishing Information. A Participant or his
or her Beneficiary will cooperate with the Committee by furnishing any and all
information requested by the Committee and take such other actions as may be
requested in order to facilitate the administration of the Plan and the payments
of benefits hereunder, as the Committee may deem necessary.   15.8   Terms.
Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.   15.9   Captions. The captions
of the articles, sections and paragraphs of this Plan are for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.

32



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

15.10   Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of New Jersey without
regard to its conflicts of laws principles.   15.11   Notice. Any notice or
filing required or permitted to be given to the Committee under this Plan shall
be sufficient if in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

Director of Benefits
Liz Claiborne, Inc.
1 Claiborne Avenue, HQ2, 7th Floor
North Bergen, New Jersey 07047

    Such notice shall be deemed given as of the date of delivery or, if delivery
is made by mail, as of the date shown on the postmark on the receipt for
registration or certification.       Any notice or filing required or permitted
to be given to a Participant under this Plan shall be sufficient if in writing
and hand-delivered, or sent by mail, to the last known address of the
Participant.   15.12   Successors. The provisions of this Plan shall bind and
inure to the benefit of the Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.   15.13   Spouse’s
Interest. The interest in the benefits hereunder of a spouse of a Participant
who has predeceased the Participant shall automatically pass to the Participant
and shall not be transferable by such spouse in any manner, including but not
limited to such spouse’s will, nor shall such interest pass under the laws of
intestate succession.   15.14   Validity. In case any provision of this Plan
shall be illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining parts hereof, but this Plan shall be construed and
enforced as if such illegal or invalid provision had never been inserted herein;
except to the extent that Section 409A requires that this Section 15.14 be
disregarded because it purports to nullify Plan terms that are not in compliance
with Section 409A.   15.15   Incompetent. If the Committee determines in its
discretion that a benefit under this Plan is to be paid to a minor, a person
declared incompetent or to a person incapable of handling the disposition of
that person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetence, incapacity or guardianship, as it may deem appropriate
prior to distribution of

33



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    the benefit. Any payment of a benefit shall be a payment for the account of
the Participant and the Participant’s Beneficiary, as the case may be, and shall
be a complete discharge of any liability under the Plan for such payment amount.

15.16   Court Order. The Committee is authorized to make any payments directed
by court order in any action in which the Plan or the Committee has been named
as a party. In addition, if a court determines that a spouse or former spouse of
a Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse’s or former spouse’s interest
in the Participant’s benefits under the Plan to that spouse or former spouse.  
15.17   Acceleration of Distribution. The Committee may, its discretion,
accelerate the payment of all or a portion of a Participant’s vested Account
Balance receive all or a portion of his or her Account prior to the time
specified in this Plan to the extent such acceleration is permitted by
Section 1.409A-3(j)(4) of the Treasury regulations. Such permitted accelerations
shall include payments to comply with domestic relations orders, payments to
comply with conflicts of interest laws, payment of employment taxes, payment
upon income inclusion under Section 409A, and/or such other circumstances as are
permitted by the regulations.   15.18   Delay in Payment. The Committee, may, in
its discretion, delay the payment of all or a portion of a Participant’s Account
Balance in such circumstances as may be permitted under Section 409A. Any
amounts deferred pursuant to this Section shall continue to be credited or
debited with additional amounts in accordance with Section 3.8 above, even if
such amount is being paid out in installments. The amounts so deferred and
amounts credited or debited thereon shall be distributed to the Participant or
his or her Beneficiary (in the event of the Participant’s death) at the earliest
possible date on which the Committee reasonably anticipates that such violation
or material harm would be avoided or as otherwise prescribed by the IRS.   15.19
  USERRA. Notwithstanding anything herein to the contrary, any deferral or
distribution election provided to a Participant as necessary to satisfy the
requirements of the Uniformed Services Employment and Reemployment Rights Act of
1994, as amended, shall be permissible hereunder.   15.20   Insurance. The
Employer, on its own behalf or on behalf of the trustee of the Trust, and, in
its sole discretion, may apply for and procure insurance on the life of the
Participant, in such amounts and in such forms as the Trust may choose. The
Employer or the trustee of the Trust, as the case may be, shall be the sole
owner and beneficiary of any such

34



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

    insurance. The Participant shall have no interest whatsoever in any such
policy or policies, and at the request of the Employer shall submit and supply
such information and execute such documents as may be required by the insurance
company or companies to whom the Employer has applied for insurance.

15.21   Government and Other Regulations. This Plan shall be administered in all
respects to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended (the “Act”), with Code Section 162(m), and with any other provision or
statute or regulation which governs the Plan. Notwithstanding anything herein to
the contrary, any provision of the Plan or a Plan Agreement which is
inconsistent with the Act, the Code, or such other governing statute or
regulation, including any provision which relates to a deemed investment under
the Plan in the common stock of the Company, shall be inoperative, shall not
affect the validity of the Plan, and shall be reconstituted to the extent
necessary to render it consistent with the Act, the Code, or such other
governing statute or regulation; except to the extent that Section 409A requires
that this Section be disregarded because it purports to nullify Plan terms that
are not in compliance with Section 409A.

ARTICLE 16
Special Section 409A Transition Rule Elections

16.1   Election to Defer 2005 SERP Compensation and/or Bonus. To the extent
permitted by the Committee and under Section 409A, a Participant may make an
election to defer Annual Deferral Amounts that relate all or in part to services
performed on or before December 31, 2005 no later than the earlier of
(a) March 15, 2005, or (b) the date such Annual Deferral Amounts are otherwise
payable to the Participant.   16.2   Distribution Election Changes.
Notwithstanding anything in the Plan to the contrary, the following, to the
extent permitted by the Committee and Section 409A, on or prior to December 31,
2008, a Participant may choose a new distribution date for the payment (or
commencement of payment) of his or her Deferral Account balance and/or may make
a new election with respect to the form of payment of the Deferral Account
portion of his or her Retirement Benefit in accordance with the following rules:

  (a)   An election to change a time and form of payment of payment made on or
after January 1, 2005 and on or before December 31, 2005 may apply only to
amounts that would not otherwise be payable in 2005 and may not cause an amount
to be paid in 2005 that would not otherwise be payable in 2005;

35



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...

  (b)   An election to change a time and form of payment of payment made on or
after January 1, 2006 and on or before December 31, 2006 may apply only to
amounts that would not otherwise be payable in 2006 and may not cause an amount
to be paid in 2006 that would not otherwise be payable in 2006;     (c)   An
election to change a time and form of payment of payment made on or after
January 1, 2007 and on or before December 31, 2007 may apply only to amounts
that would not otherwise be payable in 2007 and may not cause an amount to be
paid in 2007 that would not otherwise be payable in 2007; and     (d)   An
election to change a time and form of payment of payment made on or after
January 1, 2008 and on or before December 31, 2008 may apply only to amounts
that would not otherwise be payable in 2008 and may not cause an amount to be
paid in 2008 that would not otherwise be payable in 2008. Subject to the
limitation set forth in the preceding sentence, a Participant may elect any Plan
Year as a new Short-Term Payout date without regarding to the minimum three
(3) Plan Year deferral requirement set forth in Section 4.1(d).

16.3   Special Distribution Election. Notwithstanding anything in the Plan to
the contrary, a Participant may elect on or before December 31, 2008 to receive
payment under the Plan in accordance with (a) or (b) below:

  (a)   The Participant may elect to have his or her entire vested Plan Account
Balance distributed in a single lump sum payment. Such amount shall be
distributed in March 2009.     (b)   The Participant may elect to have the
portion of his or her Annual Deferral Amount (elected by the Participant in
2007) that is attributable to the Bonus payable to the Participant in 2009
distributed in a single lump sum payment. Such amount shall be distributed in
March 2009 (or if later, within 30 days following the date on which such Bonus
is first deferred).

36



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...
IN WITNESS WHEREOF, the Company has signed this Plan document effective as of
December 23, 2008.

                  Liz Claiborne, Inc.    
 
           
 
  By:   /s/Andrew Warren    
 
  Title:  
 
EVP — CFO    

37



--------------------------------------------------------------------------------



 



Liz Claiborne, Inc.
Plan Document continued...
Schedule A
Measurement Funds
Pursuant to Section 3.8(d), the Participant may elect one or more of the
following Measurement Funds:
Vanguard VIF Money Market Portfolio
Fidelity VIP Contrafund Portfolio
PIMCO VIT Short-Term Bond Portfolio (Institutional Class)
PIMCO VIT Total Return Bond Portfolio (Institutional Class)
T. Rowe Price Mid-Cap Growth Portfolio
T. Rowe Price Equity Income Portfolio
Vanguard VIF Balanced Portfolio (Wellington)
Vanguard VIF Equity Index Portfolio (S&P Index Fund)
Vanguard VIF Small Company Growth Portfolio (Explorer)
Vanguard VIF International Portfolio
Fidelity Managed Income Portfolio II
Phantom Shares (deemed investment in Company Stock)

38